STATE OF MINNESOTA
                                                                           fiLl
                                                                              August 1, 2016

                                   IN SUPREME COURT                            Om~EOF
                                                                           APPB..lA1ECcuns
                                       ADM 10-8041
                                       ADM 10-8040


ORDER PROMULGATING AMENDMENTS TO
THE RULES OF JUVENILE PROTECTION PROCEDURE


       Following amendments to the Rules of Juvenile Protection Procedure promulgated

in 2015, we directed the Supreme Court Advisory Committee on the Rules of Juvenile

Protection, Adoption, and Guardian Ad Litem Procedure to monitor the rules and report by

April 1, 2016, whether the committee recommended any additional amendments to

facilitate the continued transition by the judicial branch to a more universal electronic court

environment. The committee met in 2016 to address issues and questions that arose after

the 20 15 amendments to the rules and to consider possible amendments in light of other

changes in the law.       On March 30, 2016, the committee filed its report, which

recommended amendments to clarify public access to juvenile-protection case records, and

recommended technical amendments to resolve discrepancies with other laws.

       In an order filed April 21, 2016, we opened a public-comment period on the

proposed amendments to these rules. Four written comments were filed, by the Minnesota

State Bar Association, the Minnesota County Attorneys Association, the Minnesota

Department of Human Services, and the Ombudsperson for American Indian Families.

      The court has carefully considered the committee's recommendations and the

comments. Based on all of the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     The attached amendments to the Rules of Juvenile Protection Procedure be,

and the same are, prescribed and promulgated to be effective as of October 1, 2016. The

rules as amended shall apply to all cases pending on, or filed on or after, the effective date,

except that Rule 8.04, as amended, shall apply only to documents filed with a court on or

after October 1, 2016.

       2.     The inclusion of committee comments is for convenience and does not reflect

court approval of those comments.

       3.     The written comment of the Ombudsperson for American Indian Families

filed June 20, 2016, is referred to the Advisory Committee for review and consideration,

and the committee shall continue to serve and monitor the rules and these amendments as

further directed by the court.

       Dated: August 1, 2016                       BY THE COURT:



                                                   Lorie S. Gildea
                                                   Chief Justice




                                              2
                                STATE OF MINNESOTA
                                 IN SUPREME COURT
                                     ADM10-8041

                                    MEMORANDUM

PER CURIAM.

       Following the 2015 amendments to the Rules of Juvenile Protection Procedure, the

Advisory Committee met in 2016 to review questions that were raised about access to

public records in juvenile protection cases. The committee thoroughly discussed the issues

and questions presented by electronic access to case records, and in a report filed March

30, 2016, recommended amendments to Rule 8 to further refine the list of documents and

information that remain confidential under these rules. Written comments were filed by

the Minnesota State Bar Association, the Minnesota County Attorneys Association, the

Ombudsperson for American Indian Families, and the Commissioner of the Minnesota

Department of Human Services.

       In the amendments promulgated today, we have adopted some of the proposed

revisions offered by the commenters, and we refer to the Advisory Committee for the Rules

on Juvenile Protection Procedure the Ombudsperson's comment regarding Rule 8.04,

subdivision 2(k).   With respect to comments regarding access to public case records,

however, we repeat what we said in 2015: although the concerns that must be balanced in

these matters are weighty, Rule 8.04, subdivision 2, achieves the proper balance between

and among privacy interests, transparency and accountability, and the paramount concerns

of a child's best interests. We therefore decline to adopt the suggestions offered in the

comments to further restrict public access to these case records.
AMENDMENTS TO THE RULES OF JUVENILE PROTECTION PROCEDURE


[Note: In the following amendments, deletions are indicated by a line drawn through the
words and additions are indicated by a line drawn under the words.]

1.     Amend Rule 1.01, as follows:

Rule 1.01. Scope

       These rules govern the procedure for juvenile protection matters in the juvenile
courts in Minnesota. Juvenile protection matters include all matters defined in Rule
2.0 l(M_lli).

2.     Amend Rule 3.06, as follows:

Rule 3.06. General Rules of Practice for the District Courts

       Except as otherwise provided by statute or these rules, Rules 1-2, 4-+4.1Q, and 901-
907 of the General Rules of Practice for the District Courts apply to juvenile protection
matters. Rules 3 and 101-814 of the General Rules of Practice for the District Courts do
not apply to juvenile protection matters. Rule 5 of the General Rules of Practice for the
District Courts does not apply to attorneys who represent Indian tribes in juvenile
protection matters.

3.     Amend Rule 8.03, as follows:

Rule 8.03. Access to Records Filed Prior to July 2015; Access to Records Upon Appeal

       (a) Access to Records Filed Before July 1, 2015. For juvenile protection case
records filed before July 1, 2015, or for case records filed before October 1, 2016, in cases
where a child is a party, confidential information to which access is restricted under Rule
8.04 shall, if necessary, be redacted by or at the direction of court administration staff prior
to allowing access to any party, participant, or member of the public. In the case of a
request for access to a petition filed before July 1, 2015, when a redacted petition has not
been filed as required under Rule 33.01, court administration staff may notifY the petitioner
of the access request and direct the petitioner to promptly file a petition from which the
confidential information has been redacted as required under Rule 33.01 so that access may
be provided to the requesting individual.

*****
                          201S§. Advisory Committee Comment
              Rule 8. 03 is added to clarify that access to juvenile protection case
       records filed with or generated by the court prior to July 1, 2015, or (or case
       records tiled prior to October 1, 2016, in cases where a child is a party, shall
       be denied until it is determined that the record or portion of the record
       requested is free of confidential information to which access is restricted
       under Rule 8. 04. When an individual requests access to a petition filed prior
       to July 1, 2015, and the petition contains confidential information to which
       access is restricted under Rule 8. 04, court administration staffmay notify the
       petitioner of the access request and direct the petitioner to promptly file an
       appropriately-redacted petition so that access may be provided to the
       requesting individual.

4.     Amend Rule 8.04, as follows:

Rule 8.04. Juvenile Protection Case Records Inaccessible to the Public, Parties, or
Participants
*****
       Subd. 2. Confidential Documents and Confidential Information. The following
juvenile protection case records are confidential documents or confidential information and
are accessible to the public, parties, and participants only as specified in subdivision 3:
       (a)    official transcript of testimony taken during portions of proceedings that are
              closed by the presiding judge;
       (b)    audio or video recordings of a child alleging or describing physical abuse,
              sexual abuse, or neglect of any child;
       (c)    victims' statements;
       (d)    portions of juvenile protection case records that identity reporters of abuse
              or neglect;
       (e)    records of HIV testin& er-portions of records that reveal any person has
              undergone HIV testing, or any reference to any person's HIV status;
       (f)    medical records, chemical-dependency evaluations and records,
              psychological evaluations and records, and psychiatric evaluations and
              records;
       (g)    sexual offender treatment program reports;
       (h)    portions of photographs that identity a child;
       (i)    notices of change of foster care placement applications for ex parte emergency
              protective custody orders, and any resulting orders, until the hearing ';vhere all
              parties have an opportunity to be heard on the custody issue, provided that, if
              the order is requested in a child in need of protection or services (CHIPS)
              petition, only that portion of the petition that requests the order shall be
              deemed to be the application for purposes of this section (i);


                                               2
       (j)       records or portions of records that specifically identify the identity of a minor
                 victim or a minor perpetrator of an alleged or adjudicated sexual assault;
       (k)       notice of pending court proceedings provided to an Indian tribe by the
                 responsible social services agency pursuant to the Indian Child Welfare Act,
                 25 U.S.C. § 1912;
       (1)       records or portions of records which the court in exceptional circumstances
                 has deemed to be inaccessible to the public through a protective order issued
                 under Rule 8.07;
       (m)       records or portions ofrecords that identit)' the name, address, home, or location
                 of any shelter care facility or foster care facility in which a child is currently
                 placed pursuant to law or court order an emergency protective care placement,
                 fuster care placement, pre adoptive placement, adoptive placement, or any
                 other type of court ordered placement, except in documents consenting to
                 adoption or transferring permanent legal and/or physical custody to a foster
                 care provider or relative; and
       (n)       signature pages containing signatures of foster parents or children whose
                 identities are confidentialthe child's education, physical health, and mental
                 health records contained in or attached to the case plan required under
                 ~4innesota Statutes § 260C.212, sub d. 1, and identified as inaccessible under
                 Rule 37.02, subd. 3(b).
*****
       Subd. 4. Juvenile Protection Case Records Confidential and Presumptively
Inaccessible to the Public Unless Authorized by Court Order. The following juvenile
protection case records are confidential and presumptively inaccessible to the public unless
otherwise ordered by the court upon a finding of an exceptional circumstance:

             (a) "Confidential Documents" filed under subdivision 5; and
             (b) "Confidential Information Farms" filed under subdivision 5-;--an:ti
             (c) all juvenile protection case records \\'here any child is a party.

      Subd. 5. Submission of Confidential Documents and Confidential
Information.
*****
      (b)     Confidential Information. No person shall file a publicly accessible
      document, including without limitation, petitions and social services or guardian ad
      litem reports, that contains any confidential information listed in subdivision 2.
      Confidential information shall be omitted from the public document and filed on a
      separate document entitled "Confidential Information Form" (sec Form 11.4 as
      published by the State Court Administrator), in which case the Confidential
      Information Form shall be designated as confidential and inaccessible to the public.
      The person filing a publicly accessible document is solely responsible for ensuring
      that all confidential information is omitted from the document and filed on a

                                                 3
      separate "Confidential Information Form." A person filing a document that refers
      to a child or foster parent using a pseudonym may reference a Form 11.4 previously
      filed that identifies the child or foster parent instead of filing a new Form 11.4.
*****
      (d)    Noncompliance.
      ( 1)   Confidential Document. If it is brought to the attention of court
             administration staff that a confidential document has not been filed under a
             "Confidential Document" cover sheet and/or has not been designated as
             confidential, court administration staff shall designate the document as
             confidential~ arul--notify the filer of the change in designation, and direct the
             filer to promptly file a cover sheet in compliance with subdivision 5(a) of
             this rule.
*****

5.    Delete all Advisory Committee Comments to Rule 8.04 and insert the following
comment [Publisher's note: current advisory committee comments to Rule 8. 04, which
are deleted, are not shown here. In addition, as the entirety of the 20 I6 Advisory
Committee Comment is new, for readability purposes it is not underscored.]

                           2016 Advisory Committee Comment
             Juvenile protection records are presumed to be accessible to the
     public. Rule 8. 04 draws the line between those juvenile protection records
      that are accessible to the public and those that are not. The rule helps strike
     a balance between preserving the privacy interests of the people involved in
     juvenile protection proceedings and ensuring transparency and
     accountability.

             Everyone who files a document in a juvenile protection case is
      responsible for separating the publicly accessible portions from those that
      are inaccessible to the public. The onus is on filers to ensure that the public
      and confidential portions of the filings are properly separated. There are
      two types of records that are inaccessible to the public: confidential
      documents and confidential information. Confidential documents must be
      designated as confidential upon filing, and must be filed with a Form II. 3
      cover sheet, which is public. Confidential information is information that
      must be taken out of a public document and placed onto a Form II.4
      Confidential Information Form.

            Only judges have discretion to change the classification of a record
     from the classification set out in Rule 8. 04. A judge may order that a
     confidential record be made accessible to the public, or that a public record

                                             4
be made inaccessible if exceptional circumstances exist. Judicial officers
who issue orders in juvenile protection proceedings have discretion to
include confidential information and confidential documents in public court
orders. Judicial officers are encouraged to consider that their public court
orders are immediately accessible at every state courthouse in Minnesota.

        The rule defines three levels of access to juvenile protection records:
 what the public can access; what parties can access; and what participants
can access. Members of the public can access confidential information or
confidential documents only by filing a motion for an order granting access.
Parties can access most confidential documents and confidential
 information, with the exceptions of recordings of children alleging or
describing abuse, the identities of reporters of child abuse or neglect, and
 information about any person's HIV status. Participants can access
confidential information or confidential documents ifa judge issues an order
granting them access and can request access orally or in writing without
filing a formal motion for access.

        Although confidential documents are inaccessible to the public, filers
are free to discuss the contents of confidential documents in public court
filings where doing so is necessary and relevant to the issues being addressed
 in the court filing. For example, all medical records are confidential
documents. But a publicly accessible social worker report could describe a
child's medical condition and progress in treatment. The social worker
report could quote directly from the child's treatment records, even though
the treatment records themselves are not accessible to the public. The public
social worker report should not include confidential information, such as the
child's HIV status or the child's identity if there is an allegation of sexual
assault.

Categories of confidential documents:
       Rule 8. 04, subd. 2(a) precludes public access to transcripts of
portions of hearings that were closed to the public by the presiding judge
upon a finding of exceptional circumstances.

      Rule 8.04, subd. 2(b) precludes public access to audio or video
recordings of a child alleging or describing physical abuse, sexual abuse, or
neglect of any child. This is consistent with Minn. Stat. § 13.821, which
governs access to these recordings when held by an executive branch agency.

       Rule 8. 04, subd. 2(c) precludes public access to victims' statements,
which includes written records of interviews with victims made under Minn.
Stat. § 626.561. This is consistent with the confidential classification of

                                      5
victim interviews in presentence investigation reports in criminal
proceedings, pursuant to Minn. Stat.§§ 609.115, 609.2244, and 611A.037.

        Rule 8.04, subds. 2(/) and (g) preclude public access to medical
records, chemical dependency evaluations and records, psychological
evaluations and records, psychiatric evaluations and records, and sexual
offender treatment program reports. This is consistent with Rule 4, subd.
1(f) of the Rules of Public Access to Records of the Judicial Branch. Filers
should be careful not to violate federal law by disclosing these records.
Under 42 US. C § 290dd-2, records of all federally assisted or regulated
substance abuse treatment programs are confidential and may not be
disclosed by the program without consent or a court order. Disclosure
procedural requirements are found in 42 C.F.R. § § 2.1 - 2. 67.

        Rule 8. 04, subd. 2(h) precludes public access to portions of
photographs that identify a child. Filers are required to designate as
 confidential any photograph that displays a child's face or other identifying
features. Any need to make the remainder of the photograph accessible to
 the public can be addressed through a court order issued under Rule 8. 07.

        Rule 8.04, subd. 2(i) precludes public access to notices of change of
foster care placement. All of the information in these notices is confidential
 under subdivision 2(m). The Form 11.3 cover sheet discloses to the public
that there has been a change offoster care placement.

        Rule 8. 04, sub d. 2 (k) precludes public access to the notice ofpending
proceedings given by the responsible social services agency to an Indian
child's tribe or the Secretary of the Interior pursuant to 25 US. C. § 1912(a).
The notices can contain detailed personal information about the child, and
parties who receive the notices are directed to keep them confidential. 25
C.F.R. § 23.11 (e)(7). Subdivision 2(k) does not preclude public access to
tribal intervention motions or transfer petitions.

      Rule 8. 04, subd. 2(1) recognizes that judges may, in exceptional
circumstances, issue orders precluding public access to specified records.

      Rule 8.04, subd. 2(n) precludes public access to the signature pages
of documents containing signatures of foster parents or children whose
identities are confidential.     This recognizes that foster parents and,
occasionally, children whose identities are confidential must sign documents
that are filed with the court, such as out-of-home placement plans.
Classifying the signature page as confidential preserves the confidentiality


                                       6
of their identities. Subdivision 2(n) does not make the remainder of the
document confidential.

Categories of confidential information:
        Rule 8.04, subd. 2(d) precludes public access to the identity of a
reporter of abuse or neglect of a child. This is consistent with state laws
restricting the disclosure of the identity of a reporter of abuse or neglect.
Minn. Stat.§ 626.556. It is also intended to help preservefederalfundsfor
child abuse prevention and treatment programs. 42 US.C. § 5106a(b)(2).
Subdivision 2(d) does not, however, apply to testimony of a witness in a
proceeding that is open to the public.

        Rule 8. 04, subd. 2(e) precludes public access to any person's HIV test
results, to information that reveals that any person has been tested for HIV,
and to any reference to a person's HIV status. This is consistent with the
classification of HIV status of crime victims under certain state and federal
laws. Minn. Stat. § 611A.19, 42 US.C. § 14011. Additionally, federal
funding for early intervention services is contingent upon HIV status being
kept confidential. 42 US. C.§§ 300ff-61- 300ff-63.

       Rule 8. 04, subd. 20) precludes public access to the identity ofa minor
victim or minor perpetrator ofan alleged or adjudicated sexual assault. The
rule is similar to the requirements of Minn. Stat. § 609.3471, and Rule 4,
subd. 1(m) of the Rules of Public Access to Records of the Judicial Branch.
Unlike that statute and rule, Rule 8.04, subd. 20) applies to all situations
where there has been an allegation of sexual assault, even if the allegation
is not proven. Several recommended practices are listed below in this
comment.

        Rule 8.04, subd. 2(m) precludes public access to the name, address,
 home, and location of the child's current shelter care or foster care
placement. This is designed to reduce the risk of continued contact with
someone whose parental rights have been terminated. Subd. 2(m) only
 makes current placements confidential. It does not make a child's past
placements confidential. Subd. 2 (m) does not apply to information disclosed
 in consent to adoption forms. Subd. 2(m) also does not apply to information
disclosed in documents, such as petitions or proposed orders that are
 intended to transfer permanent legal and/or physical custody of a child to a
foster care provider or relative. Documents containing the signature of a
foster parent are addressed in subd. 2(n) (see the discussion of confidential
documents above).



                                       7
Use of Form 11.3:
       Every confidential document needs a Form 11.3 cover sheet. The filer
should check the appropriate box on Form 11.3 to indicate the type of
confidential document that is beingfiled.

       Electronic filers using Form 11.3 need to file it as a separate PDF file
from the confidential document. This makes it possible to make the cover
sheet accessible to the public and the confidential documents inaccessible to
the public.

        Form 11.3 does not have a separate checkbox for documents referring
to HIV, because having a separate checkbox would reveal to the public that
there is a document referring to HIV Documents referring to HIV should be
checked as "medical records" on Form 11.3. Filers should not write
anything on Form 11.3 to indicate there is a document referring to HIV

 Use of Form 11.4:
        Form 11.4 is used to file confidential information. If a document
contains confidential information but is otherwise public, the public portion
ofthe document must be filed as public. The confidential information is filed
on a Form 11.4. Filers should file a Form 11.4 with each filing that contains
confidential information, with the exception that filers may refer to a Form
 11.4 that was previously filed in a case that identifies a child's identity or a
foster parent's identity.

        Some confidential information is accessible to parties and some is not.
Filers who are submitting both party-accessible and party-inaccessible
confidential information should use two Forms 11.4 to submit the
information: one Form 11.4 that is accessible to the parties and another that
is not accessible.

       Electronic filers using Form 11.4 need to file it as a separate PDF file
from the public document. This makes it possible to make the public
document accessible to the public and the confidential information
 inaccessible to the public.

Recommended practices for using pseudonyms for minor victims of sexual
assault:
       Do not use the child's initials when there is an allegation of sexual
assault. Refer to the child as "Child 1," "Child 2," etc. The child's name,
date of birth, race, gender, address, and Indian tribal status should be
submitted on a Form 11.4. No Form 11.4 need be submitted ifthe child's
identity has already been provided on a Form 11.4 in the same case. Instead,

                                        8
       the public document may state "Child 1 is identified on Confidential
       Information Form 11.4,filed on [DATE]."

              If there are multiple children in a case and only one child's identity is
       confidential, all of the children should be given pseudonyms to avoid
       revealing the child's identity by process of elimination.

              Use consistent pseudonyms for minor children within a juvenile
       protection matter and within related juvenile protection matters. Do not use
       gendered pronouns. Instead of "she, " "he, " "his, " or "her, " write "the
       child" or "the child's."

             Sometimes, an allegation ofsexual assault is made midway through a
      case. In such situations, the child's identity will be apparent from previously
      filed documents.      The previously filed publicly accessible documents
      continue to be publicly accessible, even though they identifY the child. Under
      Rule 8.07, a judge may, upon finding an exceptional circumstance, order that
      the documents be made confidential.

              A judicial order that uses a pseudonym for a child placed in foster
       care should include the child's identity in a confidential attachment which is
       incorporated into the order. Ifthis is not done, the foster placement may not
       be eligible for federal Title IV-E reimbursement.

      Recommended practices for using pseudonyms for foster parents:
              Foster parents should be referred to as "Foster Parent 1, " "Foster
      Parent 2, "etc. No Form 11.4 need be submitted ifthefoster parent's identity
      has already been provided on a Form 11.4 in the same case. Instead, the
      public document may state "Foster Parent 1 is identified on Confidential
      Information Form 11.4, filed on [DATE}." When assigning a pseudonym to
      a foster parent, consider which pseudonyms have already been used for any
      previous foster parents in the case.

6.     Amend Rule 8.05, as follows:

Rule 8.05. Access to Exhibits

        Juvenile protection case records received into evidence as exhibits during a hearing
or trial are not subject to Rule 8.04, subdivision 5, and shall be accessible to the public
unless subject to a protective order issued pursuant to Rule 8.07.

7.     Amend Rule 30.02, as follows:


                                              9
RULE 30. EMERGENCY PROTECTIVE CARE HEARING
*****

Rule 30.02. Notice of Hearing

       The court administrator, or designee, shall inform the county attorney; the
responsible social services agency; the child; and the child's counsel, guardian ad litem,
parent, legal custodian, spouse, Indian custodian, Indian tribe, the tribal social services
agency as required by Minnesota Statutes § 260.761, subd. 2(c), and school district of
residence as required by Minnesota Statutes§ 127A.47, subd. 6, of the time and place of
the emergency protective care hearing.

*****

8.     Amend Rule 32.03, as follows:

RULE 32. SUMMONS AND NOTICE
****
Rule 32.03. Notice of Emergency Protective Care or Admit/Deny Hearing

*****

       Subd. 4. Method of Service.

       (a)      Emergency Protective Care Hearing.
        If the initial hearing is an emergency protective care hearing, written notice is not
required to be served. Instead, the court administrator, or designee, shall use whatever
method is available, including, but not limited to, phone calls, personal service, theE-Filing
System, or e-mail or other electronic means agreed upon in writing by the person to be
served, to inform all parties and participants identified by the petitioner in the petition, -aOO
their attorneys, and the tribal social services agency as required by Minnesota Statutes
§ 260.761, subd. 2(c), of the date, time, and location ofthe hearing.

       (b)    Admit/Deny Hearing. If the initial hearing is an admit/deny hearing, the
court administrator shall serve the notice of hearing and petition through the E-Filing
System or by personal service, U.S. mail, e-mail or other electronic means agreed upon in
writing by the person to be served, or as otherwise directed by the court.


                                               10
*****
9.     Amend Rule 37.02, subd. 3, as follows:

Rule 37.02. Child in Court-Ordered Foster Care: Out-of-Home Placement Plan
     ***
     Subd. 3. Content.
          (a) Generally. The out-of-home placement plan shall include a statement about
whether the child and parent, legal custodian, or Indian custodian, participated in the
preparation of the plan. If a parent or legal custodian refuses to participate in the
preparation of the plan or disagrees with the services recommended in the plan by the
responsible social services agency, the agency shall state in the plan the attempts made to
engage the parent, legal custodian, and child in case planning and note such refusal or
disagreement. The plan shall also include a statement about whether the child's guardian
ad litem; the child's tribe, if the child is an Indian child; and the child's foster parent or
representative of the residential facility have been consulted in the plan's preparation. The
agency shall document whether the parent, legal custodian, or Indian custodian; child, if
appropriate; the child's tribe, if the child is an Indian child; and foster parents have received
a copy of the plan. When a child is in foster care due solely or in part to the child's
emotional disturbance, the child's mental health treatment provider shall also be consulted
in preparation of the plan and the agency shall document such consultation in the plan filed
with the court.
          (b) Child's Edueation, Health, and 1\.fental Health Reeords in the Out of
Home Plaeement Plan; When Aeeessible by Parties and Partieipants. The following
portions of or attachments to the out of home placement plan shall be filed in the manner
required for confidential information and confidential documents under Rule 8.04,
subdivision 5, and shall be accessible only to the parties and participants of the particular
juvenile protection matter as permitted under Rule 8.04 of these rules:
             ( 1) the educational records of the child required under      ~4innesota   Statutes,
section 260C.212, subdivision 1, paragraph (c), clause (8);
              (2) information pertaining to the oversight of the child's health as provided
in ~4innesota Statutes, section 260C.212, subdivision 1, paragraph (c), clause (9);
             (3) the health records of the child required under Minnesota Statutes, section
260C .212, subdivision 1, paragraph (c), clause (1 0); and
              (4) records of the child's diagnostic and assessment information, specific
services relating to meeting the mental health care needs of the child, and treatment
outcomes as provided in ~4innesota Statutes, section 260C.212, subdivision 1, paragraph
(c), clause (12).


                                               11